Case 1:20-cv-00047-BMC Document12 Filed 03/13/20 Page 1 of 3 PagelD #: 41

RYA

March 12, 2020

 

 

VIA ECF

Hon. Brian M. Cogan

United States Courthouse
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Shaun Lynda v. Jet Blue Airways Corporation
Docket No.: 20-cv-47

Dear Judge Cogan:

I am counsel for Plaintiff in the above matter. This letter is submitted in
response to the Court’s request for briefing with respect to whether the Federal
Aviation Act of 1958 (the “FAA”) preempts Plaintiffs claims against Defendant. I
submit that under the facts of this case, such preemption does not apply.

The FAA permits "an air carrier ... [to] refuse to transport a passenger or
property the carrier decides is, or might be, inimical to safety." 49 U.S.C. §
44902(b). An airline's decision to refuse to transport a passenger is given
deference, such that "a refusal [to transport] cannot give rise to a claim for
damages under either federal or New York State law unless the carrier's decision
was arbitrary and capricious." Schaeffer v. Cavallero, 54 F.Supp.2d 350, 351
(S.D.N.Y. 1999); see also Williams v. Trans World Airlines, 509 F.2d 942, 948 (2d
Cir.1975). "An airline's discretion to reject a passenger must be accepted if
exercised in good faith and for a rational decision. Doe v. Delta Airlines, Inc., 129
F.Supp3d 23, 38 (S.D.N.Y. 2015) (emphasis supplied); see also Ruta v. Delta
Airlines, Inc., 322 F. Supp. 2d 391, 397 (S.D.N.Y. 2004) (“A court's analysis of the
arbitrary and capricious standard [under the FAA] must be based upon "the facts
and circumstances as known by the decision-maker at the time he formed his

 

 

Roger Victor Archibald, PLLC « Attorneys & Counsellors at Law ¢ 26 Court Street, Suite 711 ¢ Brooklyn, New York 11242
Tel No.: (718) 237-1111 * Facsimile (718) 237-1425 * www.Brooklynatty.com ° rva@brooklynatty.com
Case 1:20-cv-00047-BMC Document12 Filed 03/13/20 Page 2 of 3 PagelD #: 42

opinion and whether or not the opinion and decision were arbitrary or capricious in
light of those facts and circumstances."

Here, Plaintiff an African-American male, asserts that he boarded Jet Blue
Flight #1562 on November 28, 2019 and went directly to his assigned seat. After
some delay to the flight, a Caucasian family of four who had requested assistance
to find space for their carry-on luggage, was moved up to seats which offered extra
leg room. They had been seated in seats adjacent to that of Plaintiff. When
Plaintiff inquired of flight attendant “Jameel” why the family was being moved up,
he was told “none of your business”. A few minutes later, though he did not
similarly request to be moved up, Plaintiff was approached by another member of
the flight crew (believed to be part of the ground boarding crew) and asked if he
wanted to be moved up also. Plaintiff agreed.

However, once he was situated in the new seat, “Jameel”, and another flight
attendant named “Edgar”, protested and insisted that Plaintiff return to his
previously assigned seat. A member of the ground boarding crew intervened in an
attempt to allow Plaintiff to remain in his new seat, but to no avail. Plaintiff thus
complied and returned to his original seat.

A few minutes later, while Plaintiff was sitting quietly in his assigned seat,
flight attendant “Jameel” walked up aggressively to Plaintiff, bent down on one
knee, began patting Plaintiff on his knee and said “are you going to behave
yourself?”. Plaintiff replied: “why would I not behave myself? I’m an educated
man. I have no reason not to behave myself.” Thereafter, “Jameel” got up and
raced to the cockpit.

The next thing Plaintiff experienced was being told by members of the
ground boarding crew that the captain directed his removal. Plaintiff complied and
began to disembark the plane without incident. As he was leaving, other
passengers remarked that they believed Plaintiff had done nothing wrong to merit
the removal. Plaintiff recorded some of those statements.

It appears that the captain made the decision to remove Plaintiff at the
suggestion of “Jameel”, who acted in contrast to the other ground boarding crew
who spoke out against the removal. The removal also was contrary to many other
passengers who likewise asserted that Plaintiff had done nothing wrong to merit
the removal.
Case 1:20-cv-00047-BMC Document12 Filed 03/13/20 Page 3 of 3 PagelD #: 43

The above facts indicate there was no rational basis under which Defendants
might allege that Plaintiff's removal was made in good faith, either for safety
concerns or for some other rational reason. As such, the removal was per se
arbitrary and capricious. Under the precedents cited above, the FAA cannot be
used by Defendant to insulate it from liability. In fact, a private right of action
such as that asserted by Plaintiff herein, are specifically permitted where a carrier’s
removal decision was arbitrary and capricious.

Respectfully submitted,

   

 

   

Roger V. Archibald
SS

—.

ce: Michael Maragoudakis, Esq
Louis R. Martinez, Esq.
Martinez & Ritorto, P.C.
30 Wall Street, 8" Floor
New York, N.Y. 10005
Attys. For Defendant
Jetblue Airways Corp.
